Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that 
In contrast, Baynham only describes that its plate "comprises a planar surface." (Bayhnam, 1 [0042].) However, Bayhnam does not describe where such planar surface is located, let alone describe that its plate has at least two planar surfaces at both the upper and bone contacting surfaces of the plate, as is recited in the claim.

Without specific support in the specification, the Examiner cannot solely rely on the drawings for anticipation where such drawings do not clearly and unambiguously show the claimed features. (See MPEP 2125.) Therefore, Applicant asserts that Bayhnam does not anticipate claim 1 and requests that the rejection of claim 1 be withdrawn.

Examiner respectfully disagrees. 
MPEP 2125 reads: 
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). 

MPEP 2111.01 reads: 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
 
[0050] of the present application reads:
In addition to the medial-to-lateral configurations noted above, it is noted that bone plates according to the present invention can also exhibit similar configurations in the cephalad-to-caudal direction. For 

Examiner contends that the plain meaning of the word “flat” as evidenced by the Applicant’s specification, including that flats 112, 114, 116, 132, and 136 are radiused in a cranial-to-caudal plane, and a definition as provided my Merriam-Webster: (https://www.merriam-webster.com/dictionary/flat) “having a relatively smooth or even surface,” that if the flat surfaces annotated in Baynham below, are indeed curved in at least one plane, they still read upon the claimed limitation of a “flat surface.”
Regarding claim 13, Examiner contends Gause teaches the amended limitation of “that wherein the countersink has a length extending along length of the plate and a width extending transverse to the length of the plate, the length of the countersink being greater than the width” (formed by length of conical portion 84, Fig. 3, Col. 7, Lines 19-28).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment to claim 13, including “wherein the countersink has a length extending along length of the plate and a width extending transverse to the length of the plate, the length of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0257804 to Baynham.
As to Claim 1, Baynham discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (Fig. 1) defined by at least two flat surfaces (see Fig. 1 below, [0042]) and a bone contacting surface (Fig. 5) defined by at least two flat surfaces (see Fig. 5 below, [0042]).  

    PNG
    media_image1.png
    511
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    244
    media_image2.png
    Greyscale

As to Claim 2, Baynham discloses a bone plate wherein the upper surface includes three flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes three flat surfaces (see Fig. 5 above, [0042]).  
Claim 3, Baynham discloses a bone plate wherein the upper surface includes five flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes five flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 4, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the width of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 5, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the length of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 11, Baynham discloses a bone plate wherein the bone plate is an anterior cervical plate [0008].  
As to Claim 12, Baynham discloses a bone plate wherein the bone plate is designed to fuse two levels [0008].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0257804 to Baynham in view of U.S. Patent No. 7,862,597 to Gause et al.
As to Claim 13, Baynham discloses a bone plate (10, Fig. 1, [0034]). The bone plate comprises an upper surface (Fig. 1) defined by at least two flat surfaces (see Fig. 1 below, [0042]) and a bone contacting surface (Fig. 5) defined by at least two flat surfaces (see Fig. 5 below, [0042]).  

    PNG
    media_image1.png
    511
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    244
    media_image2.png
    Greyscale


As to Claim 14, Baynham discloses a bone plate wherein the upper surface includes three flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes three flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 15, Baynham discloses a bone plate wherein the upper surface includes five flat surfaces (see Fig. 1 above, [0042]), and the bone contacting surface includes five flat surfaces (see Fig. 5 above, [0042]).  
As to Claim 16, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the width of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 17, Baynham discloses a bone plate wherein the flat surfaces extend in a direction of the length of the plate (see Figs. 1 and 5 above, [0042]).
As to Claim 20, Baynham discloses a bone plate wherein the bone plate is an anterior cervical plate [0008].  
Claims 6-20, Baynham discloses the claimed invention except for wherein the plate further comprises at least one bone screw hole and at least one blocker hole, a countersink at least partially surrounding the blocker hole, wherein the countersink has a length extending along length of the plate and a width extending transverse to the length of the plate, the length of the countersink being greater than the width, further comprising two bone screw holes, a blocker hole disposed between the two bone screw holes and a blocker disposed in the blocker hole, and wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes.  
Gause discloses a bone plating system (Fig. 3) wherein a plate (22) comprises at least one bone screw hole (70, 71) and at least one blocker hole (92), a countersink (90) at least partially surrounding the blocker hole (Fig. 3, Col. 7, Lines 32-54), wherein the countersink has a length extending along length of the plate and a width extending transverse to the length of the plate, the length of the countersink being greater than the width (formed by length of conical portion 84, Fig. 3, Col. 7, Lines 19-28), further comprising two bone screw holes (70, 71), a blocker hole (92) disposed between the two bone screw holes (Fig. 3) and a blocker (26) disposed in the blocker hole (Col. 4, Lines 14-29), and wherein the blocker is movable between a first position in which bone screws can be placed in the bone screw holes and a second position in which the bone screws are prevented from removal from the bone screw holes (first position with no blocker in place, second position with blocker in place, Col. 7, Lines 32-54) in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system (Col. 7, Lines 32-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone plate of Baynham with the blocking hole modification of Gause in order to prevent unwanted backout of the bone screws while maintaining a low profile of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775